DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
 
Response to Arguments
35 USC § 102
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
On p.9, applicant argues that fig.14 actually shows downlink channels and is a typo while the claim teaches uplink.  The examiner respectfully disagrees.  Even assuming that fig.14 is a typo, the structure of uplink and downlink channels is essentially the same with overlap in the time domain for both UL and DL.  Nayeb Nazar teaches at [0071] that “PUCCH may be shared frequency/time resource reserved for a UE to transmit any necessary control signaling.  Each PUCCH region may be designed such that control signaling transmitted from a large number of UEs simultaneously with a relative small number of control signaling bits per UE may be multiplexed into a single resource block.”  [0082] teaches “PUCCH ACK/NACK transmission methods for HARQ ACK/NACKS in carrier aggregation may be used.”  [0256]: teaches subcarriers for multiple UEs being overlapped in the time domain orthogonal cover-codes on the DMRS.  Fig.22 and [0295] teaches uplink signaling being placed in different subcarriers and overlapping within a timeslot.  The claims remain unpatentable.
On p. 10, applicant argues that Nayeb fails to teach “according to a time domain position of first information .” The examiner respectfully disagrees. The main issue with this limitation is how broad it is. The “time domain position of first info” may refer to the PUCCH as indicated or “of the “first info” i.e. DCI. Another interpretation may be the DCI positioned in the time domain conveys the uplink channel information. The claims remain unpatentable.
On p. 12, applicant argues that Lee does not teach multiple uplink channels for claims 21,26. The examiner respectfully disagrees. Fig.4, fig.6 teaches multiple uplink channels in multiple frequencies. These channels in the frequency domain also overlap in the time domain as that is the intrinsic structure of uplink channels. In addition, the LTE standard defines PUCCH and PUSCH, i.e. multiple uplink channels. The claims remain unpatentable.
On p. 12, applicant argues that Lee does not teach “according to a category of first information.” The examiner respectfully disagrees. The BS may directly instruct the UE to utilized PUCCH resources via a specific field in a DCI format. “Category” is undefined and DCI is a type of category, i.e. DCI, and it may be in a certain format as per the LTE standard. The claims remain unpatentable.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims 1, 6
Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayeb Nazar (US-20110243066).
As to claim 1, 6: Nayeb teaches a method for transmitting information, comprising: determining, by a terminal device, multiple uplink channels to be transmitted, the multiple uplink channels at least partially overlapping in a time domain ([0071, 77, 82, 134, 256]: PUCCH region multiplexed in resource blocks with multiple uplink signals from UE over time; fig.22, [0293-296]: uplink resource blocks in multiple sub-carriers overlapping in time domain over multiple slots; [0285]: PUCCH symbols mapped in time-domain across two slots then across frequency domain across subcarriers) (see also US20020058525, [0030]: uplink signals overlap in time domain; US20040002357, abstract: time-overlapped uplink transmissions by stations); and determining, by the terminal device, to transmit an uplink channel of the multiple uplink channels according to of a time domain position of first information associated with at least one of the multiple uplink channels ([0192]: implicit scheduling) (see also US-20180048451), [0157]: implicit scheduling).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Dependent Claims
Claim 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar (US-20110243066) in view of Li (US-20130250893), Gupta (US-20180049219).
As to claim 2: Nayeb teaches the method of claim 1, further comprising: .
Nayeb may not explicitly teach determining, by the terminal device, to transmit the uplink channel corresponding to first information with a highest priority among the first information associated with the multiple uplink channels.  However, Li teaches determining, by the terminal device, to transmit the uplink channel corresponding to first information with a highest priority among the first information associated with the multiple uplink channels ([0110]).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI having highest priority, taught by Li , into the LTE communication system, taught by 
Nayeb may not explicitly teach wherein the first information with the highest priority is first information with a latest start position in the time domain.  However, Gupta teaches wherein the first information with the highest priority is first information with a latest start position in the time domain (fig.13, [122, 127]: priority conveyed by location of tones in time or frequency).
Thus, it would have been obvious to one of ordinary skill in the art to implement implicit priority based on positioning, taught by Gupta, into the LTE communication system, taught by Nayeb, in order to implement a well-known feature of a pre-existing communication protocol and to convey priority for a signal. In addition it would have been obvious to combine Nayeb and Gupta in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Gupta discloses positioning location to determine priority, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust and determine which position holds priority, including the highest priority, absent a showing of criticality by Applicant.  

As to claim 3: Nayeb teaches the method of claim 2, wherein when the first information associated with the multiple uplink channels is of a same1 category ([0071, 72, 142, 173, 205, 235]: DCI having a category).
Nayeb may not explicitly teach the first information with the highest priority is the first information with the latest start position in the time domain.  However, Gupta teaches the first information with the highest priority is the first information with the latest start position in the time domain (fig.13, [122, 127]: priority conveyed by location of tones in time or frequency).
Thus, it would have been obvious to one of ordinary skill in the art to implement implicit priority based on positioning, taught by Gupta, into the LTE communication system, taught by Nayeb, in order to implement a well-known feature of a pre-existing communication protocol and to convey priority for a signal. In addition it would have been obvious to combine Nayeb and Gupta in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Moreover, it is generally considered to be within the ordinary In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Gupta discloses positioning location to determine priority, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust and determine which position holds priority, including the highest priority, absent a showing of criticality by Applicant.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar (US-20110243066), Li (US-20130250893), Gupta (US-20180049219) in view of Park (US-20150341866).
As to claim 4: Nayeb teaches the method of claim 3.
Nayeb may not explicitly teach wherein the uplink channel is a dynamically scheduled Physical Uplink Shared Channel (PUSCH), wherein the associated first information is Downlink Control Information (DCI) for scheduling the dynamically scheduled PUSCH.  However, Park teaches wherein the uplink channel is a dynamically scheduled Physical Uplink Shared Channel (PUSCH), wherein the associated first information is Downlink Control Information (DCI) for scheduling the dynamically ([0169]: PUCCH on which ACK/NACK for PDSCH scheduled by DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement PUCCH schedule using DCI, taught by Park, into the LTE communication system, taught by Lee, in order to allocate uplink resources in a manner consistent with well-known and predefined communication standards. In addition it would have been obvious to combine Park and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar (US-20110243066) in view of Park (US-20150341866).
As to claim 5: Nayeb teaches the method of claim 1.
Nayeb may not explicitly teach wherein: when the uplink channel is a Physical Uplink Control Channel (PUCCH) carrying Acknowledgement/Non-Acknowledgement (ACK/NACK) feedback information corresponding to a dynamically scheduled Physical Downlink Shared Channel (PDSCH), the associated first information is DCI for scheduling the PDSCH.  However, Park teaches wherein: when the uplink channel is a Physical Uplink Control Channel (PUCCH) carrying Acknowledgement/Non-Acknowledgement (ACK/NACK) feedback information corresponding to a dynamically scheduled Physical Downlink Shared Channel (PDSCH), the associated first information ([0169]: PUCCH on which ACK/NACK for PDSCH scheduled by DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement PUCCH schedule using DCI, taught by Park, into the LTE communication system, taught by Lee, in order to allocate uplink resources in a manner consistent with well-known and predefined communication standards. In addition it would have been obvious to combine Park and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	Independent Claims 21, 26
Claim(s) 21, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US-20140192757).
As to claim 21, 26: Lee teaches a method for transmitting information, comprising: determining, by a terminal device, multiple uplink channels to be transmitted, the multiple uplink channels at least partially overlapping in a time domain (fig.4, fig.6, fig.16, [0076]: multiple overlapping uplink resources); and determining, by the terminal device, to transmit an uplink channel of the multiple uplink channels according to a category of first information associated with at least one of the multiple uplink channels ([0074]: BS instructs parameter for PUCCH resource indices that transmit ACK/NACK for SPS PDSCH through DCI).

Dependent Claims
Claim(s) 22, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US-20140192757).
As to claim 22, 27: Lee teaches the method of claim 21, 26, wherein the category of the first information comprises at least one of DCI or higher layer signaling, wherein the DCI is for scheduling the at least one of the multiple uplink channels, and wherein the higher layer signaling is for configuring transmission parameters of the multiple uplink channels ([0074]: BS instructs parameter for PUCCH resource indices that transmit ACK/NACK for SPS PDSCH through DCI).

Claim 23, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20140192757) in view of Papasakellarion (US-20160295561), Park (US-20150341866), Ng (US-20140369242).
As to claim 23, 28: Lee teaches the method of claim 21, 26, wherein: … and when the uplink channel is a PUCCH carrying ACK/NACK feedback information corresponding to an SPS PDSCH, the associated first information is higher layer signaling for indicating transmission parameters of the PUCCH ([0074]: BS instructs parameter for PUCCH resource indices that transmit ACK/NACK for SPS PDSCH through higher layer).
 related first information is DCI for scheduling the dynamically scheduled PUSCH.  However, Papasakellarion teaches when the uplink channel is a dynamically scheduled PUSCH, the associated related first information is DCI for scheduling the dynamically scheduled PUSCH ([0071]: eNB schedule PUSCH transmission for UE dynamically using DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement dynamic PUSCH schedule using DCI, taught by Papasakellarion, into the LTE communication system, taught by Lee, in order to allocate uplink resources in a manner consistent with well-known and predefined communication standards. In addition it would have been obvious to combine Lee  and Papasakellarion in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Lee may not explicitly teach when the uplink channel is a PUCCH carrying ACK/NACK feedback information corresponding to a dynamically scheduled PDSCH, the associated first information is DCI for scheduling the PDSCH.  However, Park teaches when the uplink channel is a PUCCH carrying ACK/NACK feedback information corresponding to a dynamically scheduled PDSCH, the associated first information is DCI for scheduling the PDSCH ([0169]: PUCCH on which ACK/NACK for PDSCH scheduled by DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement PUCCH schedule using DCI, taught by Park, into the LTE communication system, 
Lee may not explicitly teach when the uplink channel is a Semi-Persistent Scheduling (SPS) PUSCH, the associated first information is higher layer signaling for indicating transmission parameters of the SPS PUSCH.  However, Ng teaches when the uplink channel is a Semi-Persistent Scheduling (SPS) PUSCH, the associated first information is higher layer signaling for indicating transmission parameters of the SPS PUSCH ([0074]: PUSCH scheduled SPS through RRC).
Thus, it would have been obvious to one of ordinary skill in the art to implement PUSCH schedule using RRC, taught by Ng, into the LTE communication system, taught by Lee, in order to allocate uplink resources in a manner consistent with well-known and predefined communication standards. In addition it would have been obvious to combine Ng and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20140192757) in view of Park (US-20150341866), Bhorkar (US-20180310193).

Lee may not explicitly teach wherein: the multiple uplink channels comprise a PUCCH carrying Channel State Information (CSI) and a dynamically scheduled PUSCH, and when first information associated with the PUCCH carrying CSI is higher layer signaling, the dynamically scheduled PUSCH is determined to be transmitted; or the multiple uplink channels comprise a PUCCH carrying CSI and a PUCCH carrying ACK/NACK feedback information corresponding to a dynamically scheduled PDSCH, … , the PUCCH carrying ACK/NACK feedback information corresponding to the dynamically scheduled PDSCH is determined to be transmitted ([0169, 174]).  However, Park teaches wherein: the multiple uplink channels comprise a PUCCH carrying Channel State Information (CSI) and a dynamically scheduled PUSCH, and when first information associated with the PUCCH carrying CSI is higher layer signaling, the dynamically scheduled PUSCH is determined to be transmitted; or the multiple uplink channels comprise a PUCCH carrying CSI and a PUCCH carrying ACK/NACK feedback information corresponding to a dynamically scheduled PDSCH, … , the PUCCH carrying ACK/NACK feedback information corresponding to the dynamically scheduled PDSCH is determined to be transmitted ([0169, 174]).
Thus, it would have been obvious to one of ordinary skill in the art to implement PUCCH schedule using DCI, taught by Park, into the LTE communication system, taught by Lee, in order to allocate uplink resources in a manner consistent with well-known and predefined communication standards. In addition it would have been obvious to combine Park and Lee in a known manner to obtain predictable results as 
Lee may not explicitly teach and when first information associated with the PUCCH carrying CSI is higher layer signaling.  However, Bhorkar teaches and when first information associated with the PUCCH carrying CSI is higher layer signaling ([0044]: higher layers).
Thus, it would have been obvious to one of ordinary skill in the art to implement higher layer signaling, taught by Bhorkar, into the LTE communication system, taught by Lee, in order to implement a pre-existing feature of a well-known communication standard and to schedule uplink communications. In addition it would have been obvious to combine Bhorkar and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20140192757) in view of Li (US-20130250893), Yi (US-20160095093).
As to claim 25, 30: Lee teaches the method of claim 21, 26.
Lee may not explicitly teach further comprising: determining, by the terminal device, to transmit the uplink channel corresponding to a category of first information with highest priority among categories of the first information associated with the multiple uplink channels.  However, Li teaches further comprising: determining, by the terminal device, to transmit the uplink channel corresponding to a category of first ([0110]).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI having highest priority, taught by Li , into the LTE communication system, taught by Lee, in order to implement a pre-existing feature of a well-known communication standard and to select the DCI with the highest priority. In addition it would have been obvious to combine Lee and Li in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Lee may not explicitly teach according to a following rule: higher layer signaling has a higher priority than DCI.  However, Yi teaches according to a following rule: higher layer signaling has a higher priority than DCI ([0114]: RRC, DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement RRC higher-layer signaling, taught by Yi, into the LTE communication system, taught by Yi, in order to implement a pre-existing feature of a well-known communication protocol. In addition it would have been obvious to combine Yi and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Yi discloses RRC and DCI having priority levels, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the priority of the RRC or DCI, including to be higher or lower, absent a showing of criticality by Applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Same category” as what?